Name: Commission Regulation (EEC) No 2599/88 of 17 August 1988 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 88No L 231 / 14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2599/88 of 17 August 1988 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2253/88 (2), and in particular Article 56 (4) thereof, Whereas a nomenclature for export refunds was established for agricultural products by Commission Regulation (EEC) No 3846/87 (3) ; whereas a check has revealed an incorrect transcription of the subdivisions from the old to the new nomenclature in section 1 7 'Wine' of the Annex to that Regulation ; whereas the Regulation in question should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Section 17 'Wine' of the Annex to Regulation (EEC) No 3846/87 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. - It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p . 1 . (2) OJ No L 198, 26. 7. 1988, p . 35. 3 OJ No L 366, 24. 12. 1987, p. 1 . 20 . 8 . 88 Official Journal of the European Communities No L 231 / 15 ANNEX ' 17 . Wine CN code Description Product code 2009 2009 60 2009 60 1 1 2009 60 19 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter :  Grape juice (including grape must) :   Of a density exceeding 1,33 g/cm3 at 20 ° C :    Of a value not exceeding 22 ECU per 100 kg net weight :  Concentrated grape musts complying with the definition in point 6 of Annex I to Council Regulation (EEC) No 822/87 (')  Other    Other :  Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87  Other 2009 60 11 100 2009 60 11 900 2009 60 19 100 2009 60 19 900 2009 60 51 2009 60 71   Of a density not exceeding 1,33 g/cm3 at 20 ° C :    Of a value exceeding 18 ECU per 100 kg net weight :     Concentrated :  Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 - Other    Of a value not exceeding 1 8 ECU per 1 00 kg net weight :     With an added sugar content exceeding 30 % by weight :      Concentrated :  Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87  Other 2009 60 51 100 2009 60 51 900 2009 60 71 100 2009 60 71 900 2204 2204 21 2204 21 25 Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 :  Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol :   In containers holding two litres or less :    Other :     Of an actual alcoholic strength by volume not exceeding 13 % vol :      Other : White :  Table wine, of an actual alcoholic strength of not less than 9,5 % vol :  of types A II and A III (exclusively from the Sylvaner, Muller-Thurgau or Riesling wine varieties)  Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article  Other  Other  Table wine of types A II and A III (exclusively from the Sylvaner, Muller-Thurgau or Riesling wine varieties)  Other 2204 21 25 110 2204 21 25 130 2204 21 25 190 2204 21 25 910 2204 21 25 990 2204 21 29       Other :  Red or rose table wine, of an actual alcoholic strength of not less than 9,5 % vol :  Of type R III and rose wine from the Portugieser wine varieties  Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article  Other  Other 2204 21 29 110 2204 21 29 130 2204 21 29 190 2204 21 29 900 No L 231 / 16 Official Journal of the European Communities 20 . 8 . 88 CN code Description Product code 2204 21 35 - 2204 21 39 2204 21 49 2204 21 59     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol :      Other : White :  Table wines :  Of types A II and A III (exclusively from Sylvaner, Miiller-Thurgau or Riesling wine varieties)  Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article  Other table wine  Other       Other :  Red or rose table wine :  Of type R III and rose wine from the Portugieser wine varieties  Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article  Other  Other   Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol :      Other :  Quality wines produced in specified regions  Other :  Liqueur wines  Other     Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol      Other  Quality wines produced in specified regions  Other :  Liqueur wines  Other 2204 21 35 110 2204 21 35 130 2204 21 35 190 2204 21 35 900 2204 21 39 110 2204 21 39 130 2204 21 39 190 2204 21 39 900 2204 21 49 100 2204 21 49 910 2204 21 49 990 2204 21 59 100 2204 21 59 910 2204 21 59 990 2204 29 2204 29 25 2204 29 29 ¢   Other :    Other     Of an actual alcoholic strength by volume not exceeding 13 % vol :      Other : White :  Table wine, of an actual alcoholic strength of not less than 9,5 % vol :  Of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or Riesling wine varieties)  Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article  Other  Other  Table wine of types A II and A III (exclusively from the Sylvaner, Miiller ­ Thurgau or Riesling wine varieties)  Other       Other :  Red or rose table wine, of an actual alcoholic strength of not less than 9,5 % vol :  Of type R III and rose wine from the Portugieser wine varieties  Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article  Other  Other 2204 29 25 110 2204 29 25 130 2204 29 25 190 2204 29 25 910 2204 29 25 950 2204 29 29 110 2204 29 29 130 2204 29 29 190 2204 29 29 900 20 . 8 . 88 Official Journal of the European Communities No L 231 / 17 CN code Description Product code 2204 29 35 2204 29 39 2204 29 49 2204 29 59 ex 2204 30 2204 30 91 2204 30 99     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 1 5 % vol :      Other : White :  Table wines :  Of types A II and A III (exclusively from the Sylvaner, Muller-Thurgau or Riesling wine varieties)  Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article  Other table wine  Other '       Other :  Red or rose table wine :  Of type R III and rose wine from the Portugieser wine varieties  Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article  Other  Other     Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 1 8 % vol :      Other :  Quality wines produced in specified regions  Other :  Liqueur wines  Other     Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol :      Other :  Quality wines produced in specified regions  Other :  Liqueur wines  Other  Other grape must :   Other :    Of a density of 1,33 g/cm3 or less at 20 ° C and of an actual alcoholic strength by volume not exceeding 1 % vol :  Concentrated must complying with the definition in point 6 of Annex I to Regula ­ tion (EEC) No 822/87  Other    Other :  Concentrated must complying with the definition in point 6 of Annex I to Regula ­ tion (EEC) No 822/87  Other 2204 29 35 i 10 2204 29 35 130 2204 29 35 190 2204 29 35 900 2204 29 39 110 2204 29 39 130 2204 29 39 190 2204 29 39 900 2204 29 49 100 2204 29 49 910 2204 29 49 990 2204 29 59 100 2204 29 59 910 2204 29 59 990 2204 30 91 100 2204 30 91 900 2204 30 99 100 2204 30 99 900 (') OJ No L 84, 27. 3 . 1987, p. 1 .'